UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6377



RONNIE MITCHELL,

                                           Petitioner - Appellant,

          versus


COLIE   RUSHTON,  Warden;    HENRY   MCMASTER,
Attorney General,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (6:05-cv-01637-CMC)


Submitted: May 18, 2006                          Decided: June 1, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronnie Mitchell, Appellant Pro Se.    William Edgar Salter, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Ronnie Mitchell, a state prisoner, seeks to appeal the

district     court’s   order   accepting   the   recommendation      of   the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000), and dismissing it as untimely, as well as the

district court’s order denying his Fed. R. Civ. P. 59(e) motion for

reconsideration of that order.         The orders are not appealable

unless   a   circuit   justice   or   judge   issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).          When, as here, a

district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”       Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).               We

have independently reviewed the record and conclude that Mitchell

has not made the requisite showing. See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).          Accordingly, we deny a certificate of

appealability, and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions            are   adequately




                                   - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -